DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(b) is withdrawn in view of Applicant’s amendments and remarks in connection with this ground of rejection.  The following is a new ground of rejection under this section:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that T is a glutamine residue that is conjugated to XYZ via amine donor X.  It is unclear how there can be more than one conjugation of XYZ per glutamine, i.e., how can b be more than 1.


The term “drug” in “drug-antibody ratio” lacks antecedent basis.
The term “product (drug-antibody ratio) of a, b, and c is at least 5” is unclear, since: a is the number of agent moieties “Z” per XY, not per antibody; b is number of amine donor agents XYZ per T, not per antibody.  So it unclear what ratio applicant intends to cover by “drug antibody ratio”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20140357844 based on an application by Liu et al. (Liu) in view of Grunberg et al., PLOS ONE, April 2013, Volume 8, Issue 4, 60350 (Grunberg).

Liu teaches the recited antibody-drug conjugates of Trop 2 antibodies (page 41):

    PNG
    media_image1.png
    228
    425
    media_image1.png
    Greyscale

Applicant argues that the conjugates in Liu do not have the required product of a, b, and c.  However, the loading ratios in Table 12 show ratios near 2, which are average ratios, which strongly suggests that some of the conjugates were loaded in the range 

    PNG
    media_image2.png
    349
    628
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    565
    712
    media_image3.png
    Greyscale

In view of the above, the difference between Liu and the claimed inventions is that Liu does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Liu teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Applicant argues unexpected results of the instant conjugates with the recited drug antibody ratios.  However, this showing is not commensurate with the claims, and does not overcome the prima facie case.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642